Citation Nr: 1241188	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertrophic gastritis (previously diagnosed as duodenal ulcer) prior to October 25, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio, which continued a 10 percent rating for gastritis, previously diagnosed as duodenal ulcer.  The Veteran resides in South Carolina, and the RO in Columbia, South Carolina has jurisdiction in this case.

In a November 2011, a Decision Review Officer increased the rating for the Veteran's gastritis from 10 to 20 percent, effective October 25, 2010.  

In August 2012, the Veteran testified before the undersigned sitting at the RO.  A copy of the hearing transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  However, in the present case, the Veteran has not explicitly raised the issue of TDIU. Likewise, the record does not reasonably raise the issue of TDIU.  In fact, a November 2011 VA examiner determined that the Veteran's gastrointestinal disability has no impact on his ability to work.  Accordingly, the issue of a TDIU is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an increased rating for his service-connected gastritis.   A review of the record reflects that further development is necessary prior to analyzing the claim on the merits.

The Veteran's service-connected gastritis is currently evaluated under Diagnostic Code 7305, which provides a 10 percent rating is assigned for mild recurring symptoms once or twice yearly.  A 20 percent rating is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2012).

Initially, the Board notes that, during the September 2012 Travel Board hearing, the Veteran stated that he called the VA Greenville Outpatient Clinic for an appointment for his gastritis, but was told to call back in November 2012 when slots would become available.  Consequently, the undersigned held the Veteran's record open for 60 days in order for the Veteran to submit any additional medical records.   However, there is no indication in the physical or virtual file that any additional evidence has been received since the hearing.  Additionally, the Board notes that VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the Veteran's testimony suggests that there may be outstanding VA medical evidence, any such records should be obtained on remand and associated with the claims file.

The Board also finds that an additional VA gastrointestinal examination is necessary.  A review of the record shows that the Veteran most recently underwent a formal VA gastrointestinal examination in November 2011 to determine the current nature and severity of his service-connected gastritis.  The examiner noted that the Veteran carried diagnoses of hypertrophic gastritis and a non-active duodenal ulcer.  The examiner indicated that the Veteran's gastritis was productive of recurring episodes of severe symptoms lasting less than one day.  There were no incapacitating episodes.  

Thereafter, as noted, the RO increased the rating from 10 to 20 percent in the November 2011 rating decision.  However, during the September 2012 Travel Board hearing, the Veteran essentially asserted that his disability warrants an even higher rating.  In this regard, he testified that his gastritis has worsened and disagreed with the finding provided by the November 2011 VA examiner that the 
Veteran's gastrointestinal episodes last less than a day.  Notably, the Veteran testified in September 2012 that his episodes of gastritis last at least 10 days to 2 weeks.  And while the November 2011 VA examiner indicated that the Veteran experiences periodic abdominal pain, the Veteran testified that he experiences constant abdominal pain.  He also testified that he had experienced a 20 pound weight loss in the past 6 months.  

In light of the Veteran's report of worsening symptoms, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected gastrointestinal disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must also remand this claim for an additional VA examination.  



						(CONTINUED ON THE NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).   Expedited handling is requested.)

1.  Request any and all outstanding VA outpatient records pertaining to the Veteran's service-connected gastrointestinal disability, to include any records from the Greenville Outpatient Clinic dated from November 2012 to the present.   

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his service-connected hypertrophic gastritis.  The claims file should be made available to and reviewed by the examiner. 

The examiner is asked to address the following:

a.  Describe all manifestations due to the Veteran's hypertrophic gastritis, and indicate whether he has an active duodenal ulcer.

b.  Indicate whether the Veteran's service-connected gastrointestinal disability is productive of:

- moderate disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or continuous moderate manifestations; or

- moderately severe disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or

- severe disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

c.  Indicate whether the service connected gastrointestinal disability causes small nodular lesions; multiple small eroded or ulcerated areas; severe hemorrhages; or large ulcerated or eroded areas. 

If any of these symptoms are found, the examiner should report the frequency, duration and severity of the symptoms in the past 12 months. 

d.  The examiner is also asked to reconcile the opinion provided by a November 2010 VA examiner that the Veteran's abdominal pain, weight loss, and diarrhea are not related to his service-connected gastritis.

All findings and conclusions should be accompanied by complete rationale should be set forth. 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing all indicated development, readjudicate the appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

